Kane, J. P.
Plaintiffs have commenced a medical malpractice action against, among others, defendant National Emergency Services, Inc. (hereinafter defendant). Finding plaintiffs’ response to its demand for a bill of particulars insufficient, defendant moved for an order directing plaintiffs to serve a further bill more responsive to a specific item identified in their demand. Although the request was well past the statutory time limit, Supreme Court, noting that it had previously granted defendant leave to make such a request and that discovery was still in its early stages, found no prejudice to plaintiffs and granted defendant’s motion. Plaintiffs were directed to submit a bill of particulars "more properly responsive” to defendant’s demand. Plaintiffs now appeal.
We affirm. When "special circumstances” so warrant, a party may move for an order directing the service of a further bill of particulars after the statutory 10-day time limit (CPLR 3042 [d]). Supreme Court has articulated sufficiently special circumstances such that we perceive no abuse of discretion in granting defendant’s motion. Plaintiffs’ conclusory arguments have failed to convince us otherwise and, accordingly, the order must stand.
Order affirmed, without costs. Kane, J. P., Casey, Mikoll, Yesawich, Jr., and Levine, JJ., concur.